DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10, is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Kim 20110037111).
a.	As to claim 1, Kim teaches A memory device, comprising: a semiconductor substrate (figure 13 items 12 and 40 form the substrate) having an isolation structure disposed therein to define an active area (items 14 defining 12); a word line (item 20) and a bit line (item 50)  disposed in the semiconductor substrate , wherein the bit line is disposed above the word line (item 50); and a storage node contact disposed between the isolation structure and the bit line (item 44, wherein from a top view, the storage node contact overlaps a corresponding portion of the active area (figure 13). As to the contour they both have a flat contour in common.
b.	As to claim 2, Kim teaches wherein from the top view, the storage node contact has an area that is smaller than or equal to the area of the corresponding portion of the active area (figure 13).
c.	AS to claim 10 Kim teaches further comprising a capacitor disposed on the storage node contact, wherein the capacitor is electrically connected to the storage node contact (paragraph 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
a.	As to claim 5 Kim teaches wherein the bit line comprises a conductive portion and a dielectric cap layer disposed on the conductive portion items (53 and 54), the dielectric cap layer (item 56), and the storage node contact has a top surface that is coplanar with the top surface of the bit line (figure 13).
Kim does not teach the dielectric is silicon nitride. 
However the examiner takes official notice that silicon nitride was well known in the art as a hard mask.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to form item 56 as silicon nitride to use conventional material providing a cost benefit.
b.	As to claim 9, Kim teaches further comprising a doped region disposed under the storage node contact (at least item 12), wherein the storage node contact comprises a conductive portion.
Kim does not teach a metal with a barrier layer for the storage node.
However the examiner takes official notice that the it was well known to provide a metal with a barrier layer to prevent diffusion of the metal as a contact.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide item 44 as a metal wit a surrounding barrier. One would have been so motivated to lower resistance of the node while preventing undesired out diffusion. Improving device performance.  
Allowable Subject Matter
Claims 4, and 6-8 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 4, prior art fails to teach or suggest wherein the bit line comprises a conductive portion and a dielectric cap layer disposed on the conductive portion, the dielectric cap layer comprises silicon nitride, and the storage node contact has a top surface that is coplanar with the top surface of the bit line.
	As to claim 6, prior art fails wherein the bit line further comprises a spacer layer disposed on sidewalls of the conductive portion and the dielectric cap layer, the spacer layer comprises silicon nitride, and the spacer layer is located between the storage node contact and the conductive portion of the bit line in conjunction with the other elements claims 5.
	As to claim 7, prior art teach or suggest the first is silicon nitride and the second is oxide.
	Thus fails to teach wherein the isolation structure comprises a first dielectric portion and a second dielectric portion above the first dielectric portion, the first dielectric portion comprises silicon oxide, and the second dielectric portion comprises silicon nitride.
As to claim 8 prior art fails to teach or suggest wherein the storage node contact is disposed in the semiconductor substrate, the storage node contact comprises a first conductive portion and a second conductive portion above the first conductive portion, the first conductive portion comprises polysilicon, and the second conductive portion comprises metal.
Response to Arguments
Applicant's arguments filed 7/8/2020 have been fully considered but they are not persuasive. Applicant’s amendment fails to overcome the rejection since there is no specificity in which contour is being referred to. A contour of the storage node contact is the same as a contour of the corresponding portion of the active area the contour can be flat. This is taught.
Thus the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896